ORDER

Per Curiam.

Petitioner, Gene Ham, has applied for bail pending his trial in Florence County on a charge of assault and battery with intent to kill.
*186He was convicted of possession of marijuana at the June 1970 Term of the Court of General Sessions for Florence County and received a sentence of eighteen months. An appeal was noticed from that conviction and petitioner was released on bond pending the appeal. While free under the appeal bond, he became involved in a shooting episode at a voting precinct in Florence County on June 23, 1970 and was arrested upon a charge of assault and battery with intent to kill. He has been held in custody by the Florence County authorities since his arrest.
Ordinarily, one charged with the offense of assault and battery with intent to kill is entitled to bail pending his trial on such charge. If nothing else appeared, petitioner would- be entitled to release under the assault and battery charge upon posting a reasonable bond.
However, in this case, the State claims the right to hold petitioner in custody for default in the conditions of the appeal bond. Proof of such default would deprive him of the right to be released from custody, even though entitled to bail under the charge of assault and battery. Whether or not he has violated the conditions of the appeal bond has not been determined. It should first be determined in the lower court and petitioner has the right to have it disposed of with reasonable dispatch.
The matter is accordingly remanded to the Court of General Sessions for Florence County for a hearing and determination of the disposition to be made of the charge that petitioner has violated the conditions of his appeal bond.